IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JONATHAN HENRY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1107

THE OFFICE OF CRIMINAL
CONFLICT AND CIVIL
REGIONAL COUNSEL,

      Appellee.

_____________________________/

Opinion filed February 13, 2015.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Jonathan Henry, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Michael J. Titus, Office of
Criminal Conflict & Civil Regional Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.